43 F.3d 1480
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Joseph ISGRO;  Raymond Anderson;  Jeffrey S. Monka,Defendants-Appellees.
No. 94-50030.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 6, 1994.Decided Dec. 15, 1994.

Before:  FARRIS, POOLE and KOZINSKI, Circuit Judges.
MEMORANDUM*
As we said the first time this case was appealed, a district court "should not use its supervisory powers to mete out punishment absent prejudice to a defendant."  United States v. Isgro, 974 F.2d 1091, 1097 (9th Cir.1992) (emphasis omitted).  Because the defendants weren't prejudiced by the government's misconduct in this case, the district court had no authority to suppress DiRicco's testimony.
Moreover, sufficient sanctions have already been imposed against the individual prosecutor who committed the misconduct.  He's been subjected to an internal Department of Justice probe and chastised in published opinions.  Punishing the government further by suppressing key testimony is unwarranted.
The judgment of the district court is REVERSED.  After reviewing the record, we conclude that the interests of justice will be served if proceedings on remand were held before another district judge.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3